DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a magnetic strong base anion exchange resin.
Group II, claim(s) 9-10, drawn to a method for preparing a magnetic strong base anion exchange resin .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a magnetic strong base anion exchange resin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior-art rejection set forth below.

During a telephone conversation with Yungping Chiang on 05/02/22 a provisional election was made with traverse to prosecute the invention of Group II, claims 9-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without adding ammonia in step (4) of dependent claim 9 which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
While it is noted that the wording of the method for preparing the magnetic strong base anion exchange resin, set forth on page 6, line 17 to page 7, line 9 of applicant’s specification, does NOT require the addition of ammonia in step (4), this is deemed not to be accurate for the following reasons: 
1) All of applicant’s Embodiments 1-11, as set forth on pages 10-17 of the specification, do in fact require that ammonia is added in step (4) of the preparation process., 
2) In applicant’s specification page 4, lines 1-13, the method for preparing the magnetic strong base anion exchange resin requires the addition of aqueous ammonia in process step (4),
3) Likewise, in Applicant’s dependent claim 4 (not elected), which is a “Product-by-Process” type claim, the process step (4) requires the addition of aqueous ammonia., and
4) It is held by the Examiner, that Applicant’s process step (4) which seems to be a repeat of process step (3) has to require ammonia since ammonia was a requirement in process step (3). 
Dependent claim 10 is being rejected here because it is directly dependent on rejected claim 9. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite due the repeated use of the modifiers “preferably” and “more preferably” before the recitation of concentration ranges or ratios. The use of said modifiers, renders the metes and bounds of the scope of the claimed concentration ranges and ratios indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE: Applicant did not file and I.D.S. in the present application. As such, applicant did not file copies or any English Language translations of the foreign references cited and applied in the Written Opinion of the International Search Authority for PCT/CN2018/083895. It is noted that CN 1233534 A, which is being applied by the present Examiner below, has no English Family member equivalent. As such, the Examiner is relying on Chinees language reading Examiner who wrote the rejection set forth in said Written Opinion of the International Search Authority for PCT/CN2018/083895 for the disclosed subject matter of this reference. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1233534 A in view of Li et al. U.S. Patent Application Publication No.: 2016/0207796 A1.
CN 1233534 A discloses a magnetic basic anion exchange resin, such as acrylic-based resins, and a preparation method thereof. The microporous strong basic anion exchange resin contains Fe3O4 (i.e. iron(II,III) oxide =  ferric oxide + ferrous oxide) particles, see description page 1 (last paragraph) through page 2 paragraph 1. The process uses iron salts to form Fe3O4 and the concentration of Fe3O4, within the basic anion exchange resin, is deemed to fall within applicant’s claimed concentration ranges of dependent claim 10. In addition, the disclosed molar ratios of trivalent iron to divalent iron is deemed to encompass applicant’s claimed molar ratio ranges as set forth in dependent claim 10. 
CN 1233534 A differs from applicant’s claimed invention in that there is no direct disclosure to where the magnetic basic anion exchange resin particles are subsequently coated with SiO2 (i.e. silica). 
The secondary reference to Li et al. discloses ion exchange resins which can be coated with SiO2 (i.e. silica) in order to improve their mechanical strength, see description, example and table 2. The silane coupling agents (see paragraph [0021] and claim 5) and alcohol solvents (see paragraph [0014], [0050], [0063], [0085] etc.) used to make the SiO2 coating encompass applicant’s claimed silane coupling agents and alcohol solvents, as set forth in applicant’s dependent claim 10. 
It would have been obvious to one having ordinary skill in the art to use the disclosure of the secondary reference to Li et al. as strong motivation to actually coat the magnetic basic anion exchange resin particles of CN 1233534 A for the benefit of increasing their mechanical strength (to form strong particles) which is one of the technical problems applicant’s invention wants to solve. In addition, in regards to applicant’s step (2), in order to control silane hydrolysis, removing water in a system before adding aqueous ammonia is a common technical means in the art. Furthermore to form a SiO2 coating on a substrate (e.g. a particle) by means of silane hydrolysis is notoriously well known in the art, and is disclosed by the secondary reference to Li et al.. To bring the SiO2 coating to a specific content, a person of ordinary skill in the art would have ample motivation to coat the resin particles more than one time, such as applicant does in their step (4). That is, it is not inventive to perform a coating process step more than once. Finally, to wash a reaction product, (e.g. the SiO2 coated magnetic basic anion exchange resin particles) after step (4), is deemed to be both conventional and well within the skill of the ordinary artisan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764